Citation Nr: 1519918	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-20 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1988 to August 2009. 

This matter comes on appeal to the Board of Veterans' Appeals (Board) from a July 2012 rating decision by the Department of Veterans Affairs, Regional Office (RO) located in Salt Lake City, Utah, which in pertinent part, denied the benefit sought on appeal.  Jurisdiction has since been transferred the RO in Denver, Colorado. 

In January 2015, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities.  A copy of the hearing transcript has been associated with the claims folder. 

This appeal was processed using the "Virtual VA" and VBMS paperless claims processing system.  Accordingly, any future consideration of this claim should take into consideration the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for obstructive sleep apnea.  He believes that his current diagnosed disorder had an onset during his period of service, or is otherwise related to his period of service, to include as secondary to his service-connected posttraumatic stress disorder (PTSD).  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claim. 

A remand is needed to obtain the Veteran's outstanding VA treatment records.  On his March 2013 substantive appeal, VA Form-9, the Veteran identified outstanding treatment records dated in October 2011 or November 2011 from the VA medical center in Denver, in which his treating VA psychiatrist attributed his obstructive sleep apnea to his PTSD disability.  While the record reflects that a May 2014 VA examiner reviewed the Veteran's VA treatment records, including those from his VA psychiatrist at the Denver VAMC, none of those VA mental health treatment records have been associated with the claims folder.  

Moreover, during the January 2015 Board hearing, the Veteran testified that he receives his treatment for his sleep apnea from Denver VAMC.  Notably, none of the Veteran's VA treatment records have been associated with the claims folder during the pendency of this appeal.  On remand, all the Veteran's outstanding VA treatment records should be obtained and associated with the claims folder. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all the Veteran's outstanding VA treatment records from VA facilities in San Antonio and Denver dated from 2009 to the present and associate them with the claims folder.

2. Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the Veteran's claims.  If any benefit sought remains denied, the Veteran must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




